Citation Nr: 1133635	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the period prior to February 5, 2007, and in excess of 50 percent for the period beginning April 1, 2007, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that in an August 2007 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to a temporary 100 percent disability rating for the period from February 5, 2007, to March 31, 2007, for PTSD because he was hospitalized for the disability for a period in excess of 21 days.  See 38 C.F.R. § 4.29 (2010).  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Board notes that in an August 2011 statement, the Veteran's representative reported that the Veteran's symptoms had become increasingly worse since his last VA examination.  Additionally, the Veteran's representative reported that the Veteran had gotten into trouble at his job and had been required to attend anger management classes in order to retain his position.  However, the Veteran reportedly left his position approximately one month after returning from anger management due to PTSD symptoms.  The Veteran's representative also reported that the Veteran had continued to receive mental health treatment at the VA Medical Center, to include a recent six week hospitalization for PTSD in July 2010.  

The Board notes that the Veteran was last afforded a VA examination for his PTSD in September 2007.  Additionally, the most current mental health treatment note of record is from November 2007.  A review of the record shows that there is absolutely no evidence of record documenting the Veteran's reported July 2010 hospitalization for PTSD.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the current level of severity of all impairment resulting from his service-connected PTSD, to include its impact on the his ability to work.  

Additionally, the Board finds that current treatment records must be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified, but not provided by the Veteran, to include all current VA Medical Center mental health treatment records not already of record in the claims file.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of all impairment resulting from his PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities to render the Veteran unable to obtain and maintain gainful employment.

The rationale for all opinions expressed must also be provided.

3. The RO/AMC should undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


